            Case 1:21-cv-05513-ALC Document 12 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 08/19/2021
SOUTHERN DISTRICT OF NEW YORK

 JUAN ROMAN, On Behalf Of Himself And All
 Other Persons Similarly Situated,

                                    Plaintiff,                   1:21-cv-5513 (ALC)
                        -against-                                ORDER OF DISCONTINUANCE
 FRANKFORD CANDY LLC, ET AL.,

                                    Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

forty-five (45) days.

SO ORDERED.

Dated:      August 19, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
